Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 14 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10742650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Bollman (Reg. No.: 36,457) on 09 June 2022.
The application has been amended as follows: 

1. 	(Currently Amended) A method for enabling an unlogged-in communication terminal among a plurality of communication terminals to be logged into a closed network, comprising:
	authenticating each of a sub-plurality of a plurality of communication terminals external to [[a]] the closed network in communication with the closed network via a router, to generate a logged-in sub-plurality of the plurality of communication terminals to an information providing service;
	receiving by at least one of the logged-in sub-plurality of the plurality of communication terminals, from the unlogged-in communication terminal , the unlogged-in communication terminal being external to the closed network and not yet logged-in to the information providing service, an instruction to determine provider registration information including a plurality of pieces of provider information that indicate a provider of respective pieces of data on each of the at least one of the logged-in sub-plurality of the plurality of communication terminals;
 	acquiring the plurality of pieces of provider information that indicate the respective provider within the closed network of the data on each of the logged-in sub-plurality of the plurality of communication terminals; and
 	associating terminal identification information of each of the logged-in sub-plurality of the plurality of communication terminals, with each of the plurality of pieces of provider information;
	receiving by the at least one of the logged-in sub-plurality of the plurality of communication terminals, from the 
  	transmitting each of the plurality of pieces of provider information to each of the logged-in sub-plurality of the plurality of communication terminals so as to cause each of the logged-in sub-plurality of the plurality of communication terminals outside of the closed network to contain the data provided by the respective provider within the closed network indicated by the plurality of pieces of provider information included in the provider registration information; and
	transmitting, to only the logged-in sub-plurality of the plurality of communication terminals, data that indicates the provider information corresponding to the terminal identification information of the 

2.	(Currently Amended) The method for enabling [[an]] the unlogged-in communication terminal to be logged into [[a]] the closed network according to Claim 1, wherein the plurality of pieces of provider information are displayed with an icon that indicates provider information.

3.	(Currently Amended) A non-transitory computer readable storage medium storing thereon a program that causes a computer to function to:
	authenticate each of a sub-plurality of a plurality of communication terminals external to a closed network in communication with the closed network via a router, to generate a logged-in sub-plurality of the communication terminals to an information providing service;
	receive by at least one of the logged-in sub-plurality of communication terminals, from at least any unlogged-in one of the plurality of communication terminals external to the closed network that is not yet logged-in to the information providing service, an instruction to determine provider registration information including a plurality of pieces of provider information that indicate a provider of respective pieces of data on each of the logged-in sub-plurality of communication terminals;
 	acquire the plurality of pieces of provider information that indicate the respective provider within the closed network of the data on each of the logged-in sub-plurality of communication terminals; and
 	associate terminal identification information of each of the logged-in sub-plurality of communication terminals, with each of the plurality of pieces of provider information;
	receive by the at least one of the logged-in sub-plurality of communication terminals, from the at least one unlogged-in one of the plurality of communication terminals, designation information that designates the provider registration information;
  	transmit each of the plurality of pieces of provider information to each of the logged-in sub-plurality of communication terminals so as to cause each of the logged-in sub-plurality of communication terminals outside of the closed network to contain the data provided by the respective provider within the closed network indicated by the plurality of pieces of provider information included in the provider registration information; and
	transmit, to only the logged-in sub-plurality of communication terminals, data that indicates the provider information corresponding to the terminal identification information of the at least one unlogged-in one of the plurality of communication terminals.

5.	(Canceled)
Allowable Subject Matter
Claims 1-4 are allowed.
	The claims are directed to novel and non-obvious methods and non-transitory computer readable mediums for enabling an unlogged-in communication terminal among a plurality of communication terminals to be logged into a closed network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435